87 F.3d 1322
78 A.F.T.R.2d 96-5205, 96-2 USTC  P 50,381
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lance C. STANDIFIRD, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 95-70916.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 18, 1996.

Before:  CANBY, NOONAN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Lance C. Standifird appeals pro se the tax court's order dismissing his petition challenging the Commissioner of Internal Revenue's determination that Standifird was liable for an income tax deficiency for 1991, for a penalty pursuant to 26 U.S.C. § 6651(a) for failure to file a return, and for a penalty pursuant to 26 U.S.C. § 6654 for failure to pay estimated tax.   Standifird also appeals the district court's order denying his motion to vacate or revise the decision.   We have jurisdiction pursuant to 26 U.S.C. § 7482, and we affirm.


3
Standifird contends that the compensation he received from his employers is not taxable because his basis in his labor is equal to the amount of compensation he received.   The tax court properly rejected this frivolous contention.  See Carter v. Commissioner, 784 F.2d 1006, 1009 (9th Cir.1986);  Olson v. United States, 760 F.2d 1003, 1005 (9th Cir.1985).   Because Standifird's motion to vacate the tax court's decision was founded on the same argument, the tax court did not abuse its discretion in denying that motion.  See Thomas v. Lewis, 945 F.2d 1119, 1123 (9th Cir.1991).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3